Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2.	The prior art Kim et al. (US US10297200B2) Kim et al discloses, an abnormality detection data recording device comprising: (Fig. 1, 5, 6, Col. 11, Ln 50-51 Referring to FIG. 5 and FIG. 6, a panel defect detection system included in the display device 100) a first semiconductor integrated circuit device; (Fig 5, 6, Col. 15, Ln 36 Z, 510; Col. 28, Ln 61-67 It will be apparent to those skilled in the art that various modifications and variations can be made in the present invention without departing from the spirit or scope of the invention. Thus, it is intended that the present invention cover the modifications and variations of this invention provided they come within the scope of the appended claims and their equivalents. “The Examiner considers elements Z and 510 as the first integrated circuit”) and a second semiconductor integrated circuit device, (Fig 5, 6, Col. 15, Ln 36 530) wherein the first semiconductor integrated circuit device includes: an abnormality detection part (Fig 5, 6, Col. 14, Ln 29 The sensing module 510) configured to detect an abnormality (Fig 5, 6, Col. 14, Ln 22-25 The sensing module 510 senses the potential difference Vas between the application node Na and the supply node Ns, and may thus sense whether an abnormal current lab has 25 occurred in the display panel 110 and the size thereof) of an electronic device in which the abnormality detection data recording device is installed; and a transmission part (Fig 5, 6, Col. 11, Ln 47 defect detection Z) configured to transmit abnormality detection data, (Fig 5, 6, Col. 13, Ln 35-39 In this case, the impedance element for panel defect detection Z may be an element allowing an occurrence of an impedance change by current at the timing of panel defect detection such that abnormal current sensing (panel defect detection) may be performed by a voltage sensing scheme) pulse signals indicates a type of the abnormality detected by the abnormality detection part (Fig 5, 6, Col. 14, Ln 29 The sensing module 510); and wherein the second semiconductor integrated circuit device includes: a reception part (Fig 5, 6, Col. 14, Ln 50-51 a panel defect countermeasure processing unit 530) configured to receive the abnormality detection data (Fig 5, 6,, Col. 18, Ln 59-62 Accordingly, the panel defect countermeasure processing unit 530 may receive the panel defect detection signal and recognize whether a panel defect exists so as to perform a predetermined countermeasure process); by wired communication with the transmission part (Fig 5, 6, Col. 11, Ln 47 defect detection Z); the abnormality detection data received by the reception part (Fig 5, 6, Col. 14, Ln 50-51 a panel defect countermeasure processing unit 530): and a storage part (Fig 5, 6, Col. 14, Ln 50-51 a panel defect countermeasure processing unit 530) configured to nonvolatilely store the abnormality detection data, (Fig 5, 6, Col. 14, Ln 50-52 a panel defect countermeasure processing unit 530 for storing a panel defect code, storing panel defect location information); received by the reception part. (Fig 5, 6,, Col. 18, Ln 59-62 Accordingly, the panel defect countermeasure processing unit 530 may receive the panel defect detection signal and recognize whether a panel defect exists so as to perform a predetermined countermeasure process).
	The prior art Fujita et al (USUS2006/0279313A1) discloses, a mask part (Figs. 1, 5, 9, Para [0137] judging circuit 32B) configured to mask a pulse whose pulse width is equal to or less than a predetermined value with respect to (Figs. 1, 9, Para. [0053] As a result, the control signal or the inverted control signal having the narrower pulse width can be detected, and thus an abnormality that the pulse width of the control signal or the pulse width of the inverted control signal narrows can be detected); in which the pulse has been masked by the mask part (Figs 1, 5, 9, Para [0147] Therefore, the R control signal or the inverted R control signal having the narrower pulse width can be detected, and thus an abnormality that the pulse width of the R control signal or the inverted R control signal narrows can be detected).
	The prior art Shimada et al. (US5576730A: Active matrix substrate and a method for producing the same here in after Shimada et al) discloses, wherein the abnormality detection Figs. 2, 6. Col 9. Ln 44-47 In a case where the active matrix substrate is judged to have defect, the position and the type of the defect can be specified to some extent from the timing and the distribution shape of the pulses of the signal Rr For example, in a case where one pixel transistor 4 or one pixel capacitance 3 is abnormally operated, the signal Rr lacks one of the pulses at a position corresponding to the defective pixel transistor 4 or pixel capacitance 3, the pulses being sequentially generated. From such a phenomenon, the abnormality can be detected. By specifying the position where the signal Rr lacks a pulse, it can be determined which pixel transistor 4 or pixel capacitance 3 is defective.)
	The prior art, singly or in combination, fail to disclose, in combination with the rest of the limitations in the claim, wherein each one of the respective pulse signals has a different number of pulses, and wherein a number of pulses in each respective one of the pulse signals indicates a type of the abnormality.

Allowable Subject Matter
3.	Claims 1, 7, and 8 are allowed
4.	The following is an examiner’s statement of reasons for allowance:
	In Re claim 1, the prior art, singly or in combination, fail to disclose, in combination with the rest of the limitations in the claim, wherein each one of the respective pulse signals has a different number of pulses, and wherein a number of pulses in each respective one of the pulse signals indicates a type of the abnormality.
	In Re claim 7, the prior art, singly or in combination, fail to disclose, in combination with the rest of the limitations in the claim, wherein each one of the respective pulse signals has a different number of pulses, and wherein a number of pulses in each respective one of the pulse signals indicates a type of the abnormality detected by the abnormality detection part.

	Claims 2, 4 – 6, 9, and 10 are allowable due to their dependencies on claim 1.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866